Citation Nr: 0014706	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for sterility based on VA 
surgery in 1962.

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence based on VA 
surgery in 1962.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1947 to August 
1951.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1998 rating action by the RO which 
denied entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for sterility and impotence.  


FINDINGS OF FACT

1. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for sterility based 
on VA surgery in 1962 is not plausible.  

2. The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for impotence based 
on VA surgery in 1962 is not plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for sterility based on VA surgery in 
1962.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

2. The veteran has not submitted a well grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for impotence based on VA surgery in 
1962.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Factual Background  

VA clinical records reveal hospitalization in March 1958 for 
left flank pain. During the hospitalization the veteran 
underwent the surgical removal of a left ureteral calculus.  
Subsequently in 1958 and 1959 the veteran underwent 
continuing treatment and periods of hospitalization by the VA 
for recurrent left renal calculus.  

The veteran was hospitalized at a private facility in 
September and October 1963 for the treatment of left flank 
pain.  In the course of this hospitalization, the veteran 
underwent surgical dilation of a stricture of the left 
ureter.  In November 1963 the veteran underwent the surgical 
removal of an impacted calculus in the lower pole of the left 
kidney at a private hospital.  

During a VA hospitalization in December 1965 and January 1966 
for the treatment of left flank pain, the veteran underwent a 
left femoral arteriogram.  On a July 1971 VA medical 
examination the veteran gave a history of undergoing two 
procedures on his left kidney for the treatment of kidney 
stones.  It was said that there were no apparent residuals 
from these procedures.  During a VA hospitalization in 
January 1975 for the treatment of genito-urinary calculus 
disease the veteran gave a history of a transurethral 
resection of his bladder neck in 1973.  On further VA 
hospitalization in April 1975 the veteran reported decreased 
sexual function for over a year and he attributed this to his 
wife's illness and to the fact that he was not able to.  

On VA evaluation in March 1978 the veteran complained of 
longstanding decreased libido with no sex in months.  He was 
able to achieve erections and orgasm as far as he knew.  He 
believed that his sex problem was related to his "nerves".  
A history of multiple intravenous pyelograms and cystoscopic 
evaluations in 1965 at the Oteen VA hospital was reported.  
At this time, clinical impressions included reactive 
depression with hysterical conversion symptoms.  During VA 
outpatient treatment in July 1983 for epididymitis, a history 
of a transurethral resection of the prostate in 1962 was 
reported.  

The veteran was hospitalized by the VA in October 1981 for 
urinary retention.  The veteran underwent cystography, which 
revealed no strictures in the anterior urethra.  The prostate 
revealed a complete resection with a wide open bladder neck.  
There was a 2+ trabeculation of the bladder but the ureteral 
orifices were normal.  There was no obvious mechanical or 
anatomic obstruction in the bladder neck.  During a VA 
hospitalization in October and November 1984 the veteran 
complained of diminished sex life for the previous six months 
with a lot of inhibitions and a mild degree of impotence.  In 
May 1990 the veteran was hospitalized at a VA facility and 
underwent extracorporeal shockwave lithotripsy for a right 
renal calculus.  During this hospitalization an irregularity 
of the prostate was noted.  During VA hospitalizations in 
August and September 1990, for recurrent right epididymitis, 
the left epididymitis was noted to be surgically absent.  It 
was noted that the veteran had undergone a left 
epididymectomy at an outside hospital.  

During a private hospitalization in October 1990, it was said 
that the veteran had a history of a transurethral resection 
of the prostate at a VA facility with resulting retrograde 
ejaculations.  The veteran stated that he had a problem with 
sexual function and had not had sexual intercourse for over a 
year.  A retrograde urethrogram revealed irregularity in the 
proximal portion of the penile urethra and panendoscope 
revealed a small amount of anterior apical tissue on the left 
in the prostate.  The bladder and ureteral orifices were 
normal.  At the time of discharge, the diagnoses included 
sexual dysfunction with erectile impotence.  

The veteran received private outpatient treatment in December 
1990 for recurring epididymitis.  A history of sexual 
dysfunction was noted, but it was reported that he was 
recently having good sexual function.  When seen in March 
1993 for genitourinary disability and back pain, the veteran 
said that he had not had sex recently and had difficulty 
obtaining and maintaining erections.  After evaluation, the 
impressions included sexual dysfunction with variable 
erectile dysfunction and decreased libido, question whether 
this is psychological or due to diabetes.  

Additional VA outpatient treatment records dated from 1995 to 
1998 reflect subsequent outpatient treatment for complaints 
of erectile dysfunction.  

In a July 1995 letter to the Director of the VA Medical 
Center in Asheville, North Carolina, the Director of the RO 
reported that the veteran claimed sterility and impotence 
resulting from bladder surgery performed at that facility in 
1964.  All medical records relevant to this operation were 
requested.  In a response received in December 1995, it was 
reported that no treatment records reflecting surgery in 1964 
at the Asheville facility had been found.  

In a July 1997 letter, the veteran said that he now believed 
that the surgery that caused his sexual dysfunction was 
performed in 1962 and not 1964.  He requested the RO to 
obtain records of this procedure from the VA hospital in 
Asheville, North Carolina.  In July 1997 the RO contacted the 
VA medical facility in Asheville, North Carolina and 
requested all treatment records from this facility from 
January 1, to December 31, 1962.  In December 1997 the VAMC 
at Asheville responded, indicating that there were no medical 
records available at that facility for this period.  

II. Legal Analysis  

The threshold question to be answered in regard to the 
veteran's claims for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for sterility and 
impotence is whether he has presented well-grounded claims, 
i.e., claims that are plausible.  If he has not, the claims 
must fail and there is no further duty to assist the veteran 
in the development of the claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
evidence of record is not sufficient to render the veteran's 
claims for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility and impotence well grounded.  

For claims filed prior to October 1, 1997, 38 U.S.C.A.§ 1151 
provides, in pertinent part, that where any veteran suffers 
injury as the result of examination, medical or surgical 
treatment performed by the VA, not the result of the 
veteran's own willful misconduct, and such injury results in 
additional disability, compensation shall be awarded for this 
disability in the same manner as if such disability were 
service connected.  

38 C.F.R. § 3.358 (c)(3) (1998) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

In this case, a well-grounded claim for compensation under 38 
U.S.C.A.§ 1151 requires that there be competent medical 
evidence of current sterility or impotence and that such 
sterility or impotence be related to VA bladder or prostate 
surgery performed in 1962.  

In regard to the veteran's claim for 1151 benefits for 
sterility, the Board notes that, while there is clinical 
evidence that the veteran has had episodic erectile 
dysfunction over the years, there is no competent medical 
evidence indicating that the veteran is now, or has ever 
been, sterile.  Therefore, there is no competent evidence of 
a current disability, as required for a well grounded claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Additionally there are no existing medical records of this 
reported VA hospitalization in 1962.  This is not considered 
unusual inasmuch as this particular 1151 claim was filed in 
1997, approximately 35 years after the reported VA 
hospitalization and surgery.  Accordingly, in addition to 
there being no current medical evidence of the existance of 
sterility, there is no medical evidence that the reported 
1962 VA surgery actually occurred.  Since that is the case, 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility must be denied.  

In regard to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for impotence, the 
Boards notes that the record indicates that the veteran has 
been found to suffer from erectile dysfunction on several 
occasions since the mid 1970s.  Thus, the first requirement 
for a well grounded claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for impotence has been 
established.  In this regard it is noted that whereas the 
medical evidence now of record does not establish the 
existance of complete impotence, it does indicate that the 
current erectile dyysfunction consists, in part, of partial 
impotence.  However, there is no competent medical evidence 
establishing that the veteran's erectile dysfunction 
(impotence) is the result of any VA performed genitourinary 
surgery in 1962.  While the veteran no doubt believes that 
his impotence is caused by VA bladder surgery 1962, he is a 
layman (i.e. a person without medical training and 
expertise).  He is therefore not competent give an opinion 
regarding medical diagnosis or etiology.  Such matters turn 
on medical evidence and medical opinion.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Additionally, as in the case of 
sterility, there is no medical evidence that the reported 
1962 VA surgery actually occurred.  Thus, the second 
requirement for a well grounded claim of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
impotence has not been established.  Since that is the case, 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for impotence must also be denied.



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility based on VA surgery in 1962 
is denied.  


Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for impotence based on VA surgery in 1962 
is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

